DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "determining whether the PDN connection is established successfully for the multiple connection" in lines 8-9 of the claim.  There is insufficient antecedent basis for “the multiple connection” in the claim limitation. The dependent claims 2-5 are further rejected under 35 U.S.C. 112(b) based on their dependence to independent claim 1. 

Claim 11 recites the limitation "determine whether the PDN connection is established successfully for the multiple connection" in lines 10-11 of the claim.  There is insufficient antecedent basis for “the multiple connection” in the claim limitation. The dependent claims 12-15 are further rejected under 35 U.S.C. 112(b) based on their dependence to independent claim 11. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karampatsis et al. US (2012/0257598).

Regarding Claim 1,  Karampatsis discloses a method performed by a terminal (see Fig. 9 i.e., WTRU 905) in a wireless communication system (see Fig. 9 i.e., wireless communication system 900), the method comprising: transmitting, to a core network entity (see Fig. 9 i.e., MME 915), a first message (see Fig. 9, step 940 i.e., WTRU Attaches to H(e)NB and initiates PDN connectivity request 940) for a packet data network (PDN) connection, (see Para [0088] i.e., The WTRU 905 may attach to the H(e)NB 910 and establish a PDN connection to the PGW/GGSN 930 by initiating a PDN connectivity request 940. During the WTRU’s initial attachment, the HSS 920 may provide PDN subscription context(s) 945 to the MME/SGSN 915, and at least one PDN connection 950 may be established between the WTRU 905 and the PGW/GGSN 930) 
receiving, from the core network entity (see Fig. 9 i.e., MME 915), a second message (see Fig. 9 i.e., step 960 i.e., MME instructs WTRU to perform a PDN release and reconnection procedure) including an indication which indicates whether multiple access using a first communication system and a second communication system is allowed to the PDN connection, (see Fig. 9 & Para’s [0003-0005], i.e., Selected IP traffic offload (SIPTO) may allow offloading of selected traffic (e.g., the internet) towards an IP network close to a WTRU’s point of attachment to an access network, [0070] i.e., The network, based on the WTRU subscription, mat perform SIPTO at the local network, thus offloading traffic from the macro network (i.e., “first communication system”) to the L-GW in the femto (H(e)NB) network (i.e., “second communication system”), [0088] i.e., The PDN permission context(s) 945 may indicate to the MME/SGSN 915 the SIPTO permissions for an APN provided by the WTRU 905. The SIPTO permissions may include information relating to whether SIPTO@LN is allowed for this APN. The PDN subscription context(s) 945 may include information relating to whether the local network where the WTRU 905 is registered or attached supports SIPTO@LN, [0089-0090] i.e., The MME/SGSN 915 may initiate SIPTO@LN and instruct the WTRU 905 to perform a PDN release and reconnection procedure (960). The MME/SGSN 915 may indicate to the WTRU 905 the APN to use when establishing a PDN connection to an LHN…The APN may be provided to the WTRU 905 when the MME/SGSN 915 deactivates the relevant PDN connections using a “reactivation requested” cause value. The MME/SGSN 915 may include an indication that SIPTO@LN is carried out (i.e., “indication” which indicates whether the multiple access is allowed). In such a case, the MME/SGSN 915 may include the indication within the “reactivation requested” cause value & [0095] i.e., the network, based on the WTRU subscription, may carry out SIPTO at the LHN, thus offloading traffic from the macro-network (i.e., “first communication system”) to the L-GW in the femto (H(e)NB) network (i.e., “second communication system”)).

and determining whether the PDN connection is established successfully for the multiple connection based on the indication, (see Para’s [0088] i.e., SIPTO permissions indicated by PDN permission context(s) 945 & [0090] i.e., The MME/SGSN 915 may initiate SIPTO@LN and instruct the WTRU 905 to perform a PDN release and reconnection procedure (960) (i.e., PDN release and reconnection message 960 received by WTRU 905 determines whether the PDN connection is established successfully for the multiple access). The MME/SGSN 915 may indicate to the WTRU 905 the APN to use when establishing a PDN connection to an LHN (i.e., PDN connection is determined to be established successfully for the multiple access based on APN indication included in message 960 from MME). The APN may be part of the PDN subscription context of the subscriber…The APN may be provided to the WTRU 905 when the MME/SGSN 915 deactivates the relevant PDN connections using a “reactivation requested” cause value. The MME/SGSN 915 may include an indication that SIPTO@LN is carried out (i.e., PDN connection is determined to be established successfully for the multiple access based on the SIPTO indication). In such a case, the MME/SGSN 915 may include the indication within the “reactivation requested” cause value. Before initiating the PDN release (i.e., disconnection), the MME/SGSN 915 may check whether the user of the WTRU 905 accepts the offload via the home network). 

wherein the indication (see Fig. 9 i.e., step 960) is determined based on subscription information (see Fig. 9 i.e., PDN subscription context(s) 945) for the terminal (see Para’s [0070] i.e., A WTRU that is subscribed for SIPTO may attach to an H(e)NB subsystem. The network, based on the WTRU subscription, may perform SIPTO at the local network, thus offloading traffic from the macro-network to the L-GW in the femto (H(e)NB) network, [0088] i.e., The PDN permission context(s) 945 may indicate to the MME/SGSN 915 the SIPTO permissions for an APN provided by the WTRU 905. The SIPTO permissions may include information relating to whether SIPTO@LN is allowed for this APN. The PDN subscription context(s) 945 may include information relating to whether the local network where the WTRU 905 is registered or attached supports SIPTO@LN & [0089-0090] i.e., The MME/SGSN 915 may become aware that SIPTO@LN is possible and may then decide to initiate SIPTO@LN (955), based on SIPTO permissions for this APN…The MME/SGSN 915 may initiate SIPTO@LN and instruct the WTRU 905 to perform a PDN release and reconnection procedure (960). The MME/SGSN 915 may indicate to the WTRU 905 the APN to use when establishing a PDN connection to an LHN. The APN may be part of the PDN subscription context of the subscriber & [0095] i.e., SIPTO at the LHN is carried out based on the WTRU subscription). 

and whether the core network entity (see Fig. 9 i.e., MME 915) supports the multiple access, (see Fig. 9 step 955 i.e., The MME/SGSN decides to initiate SIPTO@LN and thus supports the multiple access (i.e., offload) & Para’s [0088-0090] i.e., The MME/SGSN 915 may become aware that SIPTO@LN is possible and may then decide to initiate SIPTO@LN (955), based on SIPTO permissions for this APN…the MME/SGSN 915 may decide to offload traffic due to network congestion or overload of the MME/SGSN 915)  

Regarding Claim 6, Karampatsis discloses a method performed by a core network entity (see Fig. 9 i.e., MME 915) in a wireless communication system (see Fig. 9 i.e., wireless communication system 900), the method comprising: receiving, from a terminal (see Fig. 9 i.e., WTRU 905), a first message (see Fig. 9, step 940 i.e., WTRU Attaches to H(e)NB and initiates PDN connectivity request 940) for a packet data network (PDN) connection, (see Para [0088] i.e., The WTRU 905 may attach to the H(e)NB 910 and establish a PDN connection to the PGW/GGSN 930 by initiating a PDN connectivity request 940. During the WTRU’s initial attachment, the HSS 920 may provide PDN subscription context(s) 945 to the MME/SGSN 915, and at least one PDN connection 950 may be established between the WTRU 905 and the PGW/GGSN 930) 

obtaining, from a home subscriber server (HSS) (see Fig. 9 i.e., HSS 920), subscription information including information, (see Fig. 9 i.e., PDN subscription context(s) 945 received from HSS 920 & Para’s [0070], [0088] i.e., During the WTRUs initial attachment, the HSS 920 may provide PDN subscription context(s) 945 to the MME/SGSN 915…The PDN permission context(s) 945 may indicate to the MME/SGSN 915 the SIPTO permissions for an APN provided by the WTRU 905. The SIPTO permissions may include information relating to whether SIPTO@LN is allowed for this APN. The PDN subscription context(s) 945 may include information relating to whether the local network where the WTRU 905 is registered or attached supports SIPTO@LN & [0095]).

the information indicating whether multiple access using a first communication system and a second communication system is allowed to the PDN connection for the terminal; (see Fig. 9 & Para’s [0003-0005], i.e., Selected IP traffic offload (SIPTO) may allow offloading of selected traffic (e.g., the internet) towards an IP network close to a WTRU’s point of attachment to an access network, [0070] i.e., The network, based on the WTRU subscription, mat perform SIPTO at the local network, thus offloading traffic from the macro network (i.e., “first communication system”) to the L-GW in the femto (H(e)NB) network (i.e., “second communication system”), [0088] i.e., The PDN permission context(s) 945 may indicate to the MME/SGSN 915 the SIPTO permissions for an APN provided by the WTRU 905. The SIPTO permissions may include information relating to whether SIPTO@LN is allowed for this APN. The PDN subscription context(s) 945 may include information relating to whether the local network where the WTRU 905 is registered or attached supports SIPTO@LN & [0095] i.e., the network, based on the WTRU subscription, may carry out SIPTO at the LHN, thus offloading traffic from the macro-network (i.e., “first communication system”) to the L-GW in the femto (H(e)NB) network (i.e., “second communication system”)). 

and transmitting, to the terminal (see Fig. 9 i.e., WTRU 905), a second message (see Fig. 9 i.e., step 960 i.e., MME instructs WTRU to perform a PDN release and reconnection procedure) including an indication which indicates whether the multiple access is allowed to the PDN connection based on the information, (see Fig. 9 & Para’s [0003-0005], i.e., Selected IP traffic offload (SIPTO) may allow offloading of selected traffic (e.g., the internet) towards an IP network close to a WTRU’s point of attachment to an access network, [0070] i.e., The network, based on the WTRU subscription, mat perform SIPTO at the local network, thus offloading traffic from the macro network (i.e., “first communication system”) to the L-GW in the femto (H(e)NB) network (i.e., “second communication system”), [0088] i.e., The PDN permission context(s) 945 may indicate to the MME/SGSN 915 the SIPTO permissions for an APN provided by the WTRU 905. The SIPTO permissions may include information relating to whether SIPTO@LN is allowed for this APN. The PDN subscription context(s) 945 may include information relating to whether the local network where the WTRU 905 is registered or attached supports SIPTO@LN, [0089-0090] i.e., The MME/SGSN 915 may initiate SIPTO@LN and instruct the WTRU 905 to perform a PDN release and reconnection procedure (960). The MME/SGSN 915 may indicate to the WTRU 905 the APN to use when establishing a PDN connection to an LHN…The APN may be provided to the WTRU 905 when the MME/SGSN 915 deactivates the relevant PDN connections using a “reactivation requested” cause value. The MME/SGSN 915 may include an indication that SIPTO@LN is carried out (i.e., “indication” which indicates whether the multiple access is allowed). In such a case, the MME/SGSN 915 may include the indication within the “reactivation requested” cause value & [0095] i.e., the network, based on the WTRU subscription, may carry out SIPTO at the LHN, thus offloading traffic from the macro-network (i.e., “first communication system”) to the L-GW in the femto (H(e)NB) network (i.e., “second communication system”)).

wherein the indication is determined based on subscription information for the terminal (see Para’s [0070] i.e., A WTRU that is subscribed for SIPTO may attach to an H(e)NB subsystem. The network, based on the WTRU subscription, may perform SIPTO at the local network, thus offloading traffic from the macro-network to the L-GW in the femto (H(e)NB) network, [0088] i.e., The PDN permission context(s) 945 may indicate to the MME/SGSN 915 the SIPTO permissions for an APN provided by the WTRU 905. The SIPTO permissions may include information relating to whether SIPTO@LN is allowed for this APN. The PDN subscription context(s) 945 may include information relating to whether the local network where the WTRU 905 is registered or attached supports SIPTO@LN & [0089-0090] i.e., The MME/SGSN 915 may become aware that SIPTO@LN is possible and may then decide to initiate SIPTO@LN (955), based on SIPTO permissions for this APN…The MME/SGSN 915 may initiate SIPTO@LN and instruct the WTRU 905 to perform a PDN release and reconnection procedure (960). The MME/SGSN 915 may indicate to the WTRU 905 the APN to use when establishing a PDN connection to an LHN. The APN may be part of the PDN subscription context of the subscriber & [0095] i.e., SIPTO at the LHN is carried out based on the WTRU subscription). 

and whether the core network entity (see Fig. 9 i.e., MME 915) supports the multiple access, (see Fig. 9 step 955 i.e., The MME/SGSN decides to initiate SIPTO@LN and thus supports the multiple access (i.e., offload) & Para’s [0088-0090] i.e., The MME/SGSN 915 may become aware that SIPTO@LN is possible and may then decide to initiate SIPTO@LN (955), based on SIPTO permissions for this APN…the MME/SGSN 915 may decide to offload traffic due to network congestion or overload of the MME/SGSN 915)  

Regarding Claim 11,  Karampatsis discloses a terminal (see Fig. 9 i.e., WTRU 905 & Fig. 24 i.e., WTRU 2400) in a wireless communication system (see Fig. 9 i.e., wireless communication system 900), the terminal (see Fig. 9 i.e., WTRU 905 & Fig. 24 i.e., WTRU 2400) comprising: a transceiver (see Fig. 24 i.e., transmitter 2420/receiver 2410);  

and a controller (see Fig. 9 i.e., WTRU 905 & Fig. 24 i.e., Processor 2415) configured to: transmit, to a core network entity (see Fig. 9 i.e., MME 915)  via the transceiver (see Fig. 24 i.e., transmitter 2420/ receiver2410), a first message (see Fig. 9, step 940 i.e., WTRU Attaches to H(e)NB and initiates PDN connectivity request 940) for a packet data network (PDN) connection, (see Para [0088] i.e., The WTRU 905 may attach to the H(e)NB 910 and establish a PDN connection to the PGW/GGSN 930 by initiating a PDN connectivity request 940. During the WTRU’s initial attachment, the HSS 920 may provide PDN subscription context(s) 945 to the MME/SGSN 915, and at least one PDN connection 950 may be established between the WTRU 905 and the PGW/GGSN 930) 

receive, from the core network entity (see Fig. 9 i.e., MME 915) via the transceiver (see Fig. 24 i.e., transmitter 2420/ receiver2410), a second message (see Fig. 9 i.e., step 960 i.e., MME instructs WTRU to perform a PDN release and reconnection procedure) including an indication which indicates whether multiple access using a first communication system and a second communication system is allowed to the PDN connection, (see Fig. 9 & Para’s [0003-0005], i.e., Selected IP traffic offload (SIPTO) may allow offloading of selected traffic (e.g., the internet) towards an IP network close to a WTRU’s point of attachment to an access network, [0070] i.e., The network, based on the WTRU subscription, mat perform SIPTO at the local network, thus offloading traffic from the macro network (i.e., “first communication system”) to the L-GW in the femto (H(e)NB) network (i.e., “second communication system”), [0088] i.e., The PDN permission context(s) 945 may indicate to the MME/SGSN 915 the SIPTO permissions for an APN provided by the WTRU 905. The SIPTO permissions may include information relating to whether SIPTO@LN is allowed for this APN. The PDN subscription context(s) 945 may include information relating to whether the local network where the WTRU 905 is registered or attached supports SIPTO@LN, [0089-0090] i.e., The MME/SGSN 915 may initiate SIPTO@LN and instruct the WTRU 905 to perform a PDN release and reconnection procedure (960). The MME/SGSN 915 may indicate to the WTRU 905 the APN to use when establishing a PDN connection to an LHN…The APN may be provided to the WTRU 905 when the MME/SGSN 915 deactivates the relevant PDN connections using a “reactivation requested” cause value. The MME/SGSN 915 may include an indication that SIPTO@LN is carried out (i.e., “indication” which indicates whether the multiple access is allowed). In such a case, the MME/SGSN 915 may include the indication within the “reactivation requested” cause value & [0095] i.e., the network, based on the WTRU subscription, may carry out SIPTO at the LHN, thus offloading traffic from the macro-network (i.e., “first communication system”) to the L-GW in the femto (H(e)NB) network (i.e., “second communication system”)).

and determine whether the PDN connection is established successfully for the multiple connection based on the indication, (see Para’s [0088] i.e., SIPTO permissions indicated by PDN permission context(s) 945 & [0090] i.e., The MME/SGSN 915 may initiate SIPTO@LN and instruct the WTRU 905 to perform a PDN release and reconnection procedure (960) (i.e., PDN release and reconnection message 960 received by WTRU 905 determines whether the PDN connection is established successfully for the multiple access). The MME/SGSN 915 may indicate to the WTRU 905 the APN to use when establishing a PDN connection to an LHN (i.e., PDN connection is determined to be established successfully for the multiple access based on APN indication included in message 960 from MME). The APN may be part of the PDN subscription context of the subscriber…The APN may be provided to the WTRU 905 when the MME/SGSN 915 deactivates the relevant PDN connections using a “reactivation requested” cause value. The MME/SGSN 915 may include an indication that SIPTO@LN is carried out (i.e., PDN connection is determined to be established successfully for the multiple access based on the SIPTO indication). In such a case, the MME/SGSN 915 may include the indication within the “reactivation requested” cause value. Before initiating the PDN release (i.e., disconnection), the MME/SGSN 915 may check whether the user of the WTRU 905 accepts the offload via the home network). 

wherein the indication (see Fig. 9 i.e., step 960) is determined based on subscription information (see Fig. 9 i.e., PDN subscription context(s) 945) for the terminal (see Para’s [0070] i.e., A WTRU that is subscribed for SIPTO may attach to an H(e)NB subsystem. The network, based on the WTRU subscription, may perform SIPTO at the local network, thus offloading traffic from the macro-network to the L-GW in the femto (H(e)NB) network, [0088] i.e., The PDN permission context(s) 945 may indicate to the MME/SGSN 915 the SIPTO permissions for an APN provided by the WTRU 905. The SIPTO permissions may include information relating to whether SIPTO@LN is allowed for this APN. The PDN subscription context(s) 945 may include information relating to whether the local network where the WTRU 905 is registered or attached supports SIPTO@LN & [0089-0090] i.e., The MME/SGSN 915 may become aware that SIPTO@LN is possible and may then decide to initiate SIPTO@LN (955), based on SIPTO permissions for this APN…The MME/SGSN 915 may initiate SIPTO@LN and instruct the WTRU 905 to perform a PDN release and reconnection procedure (960). The MME/SGSN 915 may indicate to the WTRU 905 the APN to use when establishing a PDN connection to an LHN. The APN may be part of the PDN subscription context of the subscriber & [0095] i.e., SIPTO at the LHN is carried out based on the WTRU subscription). 

and whether the core network entity (see Fig. 9 i.e., MME 915) supports the multiple access, (see Fig. 9 step 955 i.e., The MME/SGSN decides to initiate SIPTO@LN and thus supports the multiple access (i.e., offload) & Para’s [0088-0090] i.e., The MME/SGSN 915 may become aware that SIPTO@LN is possible and may then decide to initiate SIPTO@LN (955), based on SIPTO permissions for this APN…the MME/SGSN 915 may decide to offload traffic due to network congestion or overload of the MME/SGSN 915)  

Regarding Claim 16, Karampatsis discloses a core network entity (see Fig. 9 i.e., MME 915 & Fig. 23 i.e., Network Node 2300 which may be the MME) in a wireless communication system (see Fig. 9 i.e., wireless communication system 900), the core network entity (see Fig. 9 i.e., MME 915 & Fig. 23 i.e., Network Node 2300 which may be the MME) comprising: a transceiver (see Fig. 23 i.e., transmitter 2320/receiver 2310); and a controller (see Fig. 23 i.e., Processor 2315) configured to: receive, from a terminal (see Fig. 9 i.e., WTRU 905) via the transceiver (see Fig. 23 i.e., transmitter 2320/receiver 2310), a first message (see Fig. 9, step 940 i.e., WTRU Attaches to H(e)NB and initiates PDN connectivity request 940) for a packet data network (PDN) connection, (see Para [0088] i.e., The WTRU 905 may attach to the H(e)NB 910 and establish a PDN connection to the PGW/GGSN 930 by initiating a PDN connectivity request 940. During the WTRU’s initial attachment, the HSS 920 may provide PDN subscription context(s) 945 to the MME/SGSN 915, and at least one PDN connection 950 may be established between the WTRU 905 and the PGW/GGSN 930) 

obtaining, from a home subscriber server (HSS) (see Fig. 9 i.e., HSS 920), subscription information including information, (see Fig. 9 i.e., PDN subscription context(s) 945 received from HSS 920 & Para’s [0070], [0088] i.e., During the WTRUs initial attachment, the HSS 920 may provide PDN subscription context(s) 945 to the MME/SGSN 915…The PDN permission context(s) 945 may indicate to the MME/SGSN 915 the SIPTO permissions for an APN provided by the WTRU 905. The SIPTO permissions may include information relating to whether SIPTO@LN is allowed for this APN. The PDN subscription context(s) 945 may include information relating to whether the local network where the WTRU 905 is registered or attached supports SIPTO@LN & [0095]).

the information indicating whether multiple access using a first communication system and a second communication system is allowed to the PDN connection for the terminal; (see Fig. 9 & Para’s [0003-0005], i.e., Selected IP traffic offload (SIPTO) may allow offloading of selected traffic (e.g., the internet) towards an IP network close to a WTRU’s point of attachment to an access network, [0070] i.e., The network, based on the WTRU subscription, mat perform SIPTO at the local network, thus offloading traffic from the macro network (i.e., “first communication system”) to the L-GW in the femto (H(e)NB) network (i.e., “second communication system”), [0088] i.e., The PDN permission context(s) 945 may indicate to the MME/SGSN 915 the SIPTO permissions for an APN provided by the WTRU 905. The SIPTO permissions may include information relating to whether SIPTO@LN is allowed for this APN. The PDN subscription context(s) 945 may include information relating to whether the local network where the WTRU 905 is registered or attached supports SIPTO@LN & [0095] i.e., the network, based on the WTRU subscription, may carry out SIPTO at the LHN, thus offloading traffic from the macro-network (i.e., “first communication system”) to the L-GW in the femto (H(e)NB) network (i.e., “second communication system”)). 

and transmit, to the terminal (see Fig. 9 i.e., WTRU 905) via the transceiver (see Fig. 23 i.e., transmitter 2320/receiver 2310), a second message (see Fig. 9 i.e., step 960 i.e., MME instructs WTRU to perform a PDN release and reconnection procedure)  including an indication which indicates whether the multiple access is allowed to the PDN connection based on the information, (see Fig. 9 & Para’s [0003-0005], i.e., Selected IP traffic offload (SIPTO) may allow offloading of selected traffic (e.g., the internet) towards an IP network close to a WTRU’s point of attachment to an access network, [0070] i.e., The network, based on the WTRU subscription, mat perform SIPTO at the local network, thus offloading traffic from the macro network (i.e., “first communication system”) to the L-GW in the femto (H(e)NB) network (i.e., “second communication system”), [0088] i.e., The PDN permission context(s) 945 may indicate to the MME/SGSN 915 the SIPTO permissions for an APN provided by the WTRU 905. The SIPTO permissions may include information relating to whether SIPTO@LN is allowed for this APN. The PDN subscription context(s) 945 may include information relating to whether the local network where the WTRU 905 is registered or attached supports SIPTO@LN, [0089-0090] i.e., The MME/SGSN 915 may initiate SIPTO@LN and instruct the WTRU 905 to perform a PDN release and reconnection procedure (960). The MME/SGSN 915 may indicate to the WTRU 905 the APN to use when establishing a PDN connection to an LHN…The APN may be provided to the WTRU 905 when the MME/SGSN 915 deactivates the relevant PDN connections using a “reactivation requested” cause value. The MME/SGSN 915 may include an indication that SIPTO@LN is carried out (i.e., “indication” which indicates whether the multiple access is allowed). In such a case, the MME/SGSN 915 may include the indication within the “reactivation requested” cause value & [0095] i.e., the network, based on the WTRU subscription, may carry out SIPTO at the LHN, thus offloading traffic from the macro-network (i.e., “first communication system”) to the L-GW in the femto (H(e)NB) network (i.e., “second communication system”)).

wherein the indication is determined based on subscription information for the terminal (see Para’s [0070] i.e., A WTRU that is subscribed for SIPTO may attach to an H(e)NB subsystem. The network, based on the WTRU subscription, may perform SIPTO at the local network, thus offloading traffic from the macro-network to the L-GW in the femto (H(e)NB) network, [0088] i.e., The PDN permission context(s) 945 may indicate to the MME/SGSN 915 the SIPTO permissions for an APN provided by the WTRU 905. The SIPTO permissions may include information relating to whether SIPTO@LN is allowed for this APN. The PDN subscription context(s) 945 may include information relating to whether the local network where the WTRU 905 is registered or attached supports SIPTO@LN & [0089-0090] i.e., The MME/SGSN 915 may become aware that SIPTO@LN is possible and may then decide to initiate SIPTO@LN (955), based on SIPTO permissions for this APN…The MME/SGSN 915 may initiate SIPTO@LN and instruct the WTRU 905 to perform a PDN release and reconnection procedure (960). The MME/SGSN 915 may indicate to the WTRU 905 the APN to use when establishing a PDN connection to an LHN. The APN may be part of the PDN subscription context of the subscriber & [0095] i.e., SIPTO at the LHN is carried out based on the WTRU subscription). 

and whether the core network entity (see Fig. 9 i.e., MME 915) supports the multiple access, (see Fig. 9 step 955 i.e., The MME/SGSN decides to initiate SIPTO@LN and thus supports the multiple access (i.e., offload) & Para’s [0088-0090] i.e., The MME/SGSN 915 may become aware that SIPTO@LN is possible and may then decide to initiate SIPTO@LN (955), based on SIPTO permissions for this APN…the MME/SGSN 915 may decide to offload traffic due to network congestion or overload of the MME/SGSN 915)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2, 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Karampatsis et al. US (2012/0257598) in view of Cheng et al. US (2014/0204909).

Regarding Claim 2, Karampatsis the method of claim 1, wherein the first communication system corresponds to a 3rd generation partnership project (3GPP) communication system (see Para’s [0070] i.e., The network, based on the WTRU subscription, mat perform SIPTO at the local network, thus offloading traffic from the macro network (i.e., “first communication system”) to the L-GW in the femto (H(e)NB) network (i.e., “second communication system”), [0088-0090] & [0095] i.e., 3GPP macro network), but does not disclose the claim feature of and wherein the second communication system corresponds to a non-3GPP communication system. However the claim feature would be rendered obvious in view of Cheng et al. US (2014/0204909).

Cheng discloses receiving from a core network entity (see Fig.’s 1-2 i.e., MME 113), a second message (see Fig. 2 i.e., Selective offload request condition 211) including an indication which indicates whether multiple access using a first communication system (see Fig.’s 1-2 i.e., eNodeB 121 & Para’s [0010] i.e., 3GPP access through eNodeB) and a second communication system (see Fig.’s 1-2 i.e., WLAN Access Point 141, Local access Network 140) is allowed to a PDN connection (see Para’s [0016] i.e., offloading performed for UE between 3GPP network and WLAN network & [0046-0063] i.e., When the MME (113) decides that a network based offloading should be carried out…it would send a Selective Offload Request message about the potential offloading, as in step 211) 

and wherein the second communication system corresponds to a non-3GPP communication system (see Fig.’s 1-2 i.e., WLAN Access Point 141, Local access Network 140 which is non-3GPP & Para’s [0010-0011] i.e., non-3GPP access (WLAN), [0036] i.e., Also the WLAN are used as example of Non-3GPP access & [0046-0051]). 

(Cheng suggests performing traffic offloading for the UE from a 3GPP communication system to a non-3GPP communication system (see Fig.’s 1-2 i.e., eNodeB (i.e., “3GPP”) & WLAN communication system (i.e., “non-3GPP”), Para’s [0010-0011], & [0046-0063]) which has the advantage of achieving offloading goal without causing unnecessary procedure, signaling, and resource consumption by allowing the UE to select the suitable offloading mechanism that provides better service and reduces mobility signaling and resource managements (see Para [0018])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the traffic offloading performed between the 3GPP communication system and the second communication system as disclosed in Karampatsis to perform the offloading between the 3GPP communication system and a second communication system which corresponds to a non-3GPP communication system as disclosed in the teachings of Cheng because the motivation lies in Cheng for performing traffic offloading for the UE from a 3GPP communication system to a non-3GPP communication system which has the advantage of achieving offloading goal without causing unnecessary procedure, signaling, and resource consumption by allowing the UE to select the suitable offloading mechanism that provides better service and reduces mobility signaling and resource managements. 

Regarding Claim 7, the claim is directed towards a method which performs the same claim features as the method in claim 2. Therefore claim 7 is rejected as obvious over the combination of Karampatsis in view of Cheng as in claim 2. 

Regarding Claim 12, the claim is directed towards a terminal which performs the same claim features as the method in claim 2. Therefore claim 12 is rejected as obvious over the combination of Karampatsis in view of Cheng as in claim 2. 

Regarding Claim 17, the claim is directed towards a core network entity which performs the same claim features as the method in claim 2. Therefore claim 17 is rejected as obvious over the combination of Karampatsis in view of Cheng as in claim 2. 

4.	Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karampatsis et al. US (2012/0257598) in view of Olvera-Hernandez US (2013/0089076). 

Regarding Claim 3,  Karampatsis discloses the method of claim 1, but does not disclose the claim feature of wherein the UE is roaming and the PDN connection is established based on a visited public land mobile network (VPLMN). However the claim feature would be rendered obvious in view of Olvera-Hernandez US (2013/0089076). 

Olvera-Hernandez discloses wherein the UE is roaming (see Fig. 2 & Para [0099]) and the PDN connection is established based on a visited public land mobile network (VPLMN) (see Fig. 2 i.e., CSG-Visit 215 (i.e., “VPLMN”) & Para’s [0032-0033] i.e., Further, the HPLMN may provide the visited PLMN (VPLMN) with the following information for a particular user: 1) an indication of whether the user’s IP traffic is permitted to be subjected to Selected IP traffic Offload in the visited network, [0074], [0078] i.e., PDN connection established, [0080], [0097] i.e., roaming, [0099] i.e., For example, as shown in Fig. 2, UE 205 may be roaming in the vicinity of CSG-Visit 215, [0119], & [0147])

(Olvera-Hernandez suggests the HPLMN may provide the visited PLMN (VPLMN) with the following information for a particular user: 1) an indication of whether the user’s IP traffic is permitted to be subjected to Selected IP traffic Offload in the visited network (see Para [0032])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the traffic offloading performed in the teachings of Karampatsis to be performed when the UE is roaming to a visited network and the PDN connection is established based on a visited public land mobile network (VPLMN) for traffic offloading as disclosed in the teachings of Olvera-Hernandez because the motivation lies in Olvera-Hernandez that the HPLMN may provide the visited PLMN (VPLMN) with the information for a particular user such as an indication of whether the user’s IP traffic is permitted to be subjected to Selected IP traffic Offload in the visited network for efficiently managing the traffic offload procedure for the user in the visited network. 

Regarding Claim 8, the claim is directed towards a method which performs the same claim features as the method in claim 3. Therefore claim 8 is rejected as obvious over the combination of Karampatsis in view of Olvera-Hernandez as in claim 3. 

Regarding Claim 13, the claim is directed towards a terminal which performs the same claim features as the method in claim 3. Therefore claim 13 is rejected as obvious over the combination of Karampatsis in view of Olvera-Hernandez as in claim 3. 

Regarding Claim 18, the claim is directed towards a core network entity which performs the same claim features as the method in claim 3. Therefore claim 18 is rejected as obvious over the combination of Karampatsis in view of Olvera-Hernandez as in claim 3. 


5.	Claim 5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karampatsis et al. US (2012/0257598) in view of Rasanen US (2016/0119776), and further in view of Wu WO (2012/112571 A1). 

Regarding Claim 5, Karampatsis the method of claim 1, including wherein the indication comprises information indicating an offloadability per access point name (APN) basis or a PDN connection basis, (see Para [0090] i.e., The MME/SGSN 915 may indicate to the WTRU 905 the APN to use when establishing a PDN connection to an LHN), but does not disclose the claim feature of wherein the first message includes identification information of the terminal. However the claim feature would be rendered obvious in view of Rasanen US (2016/0119776).

Rasanen discloses wherein a first message includes identification information of the terminal is transmitted to an MME 20 (see Fig. 4 i.e., Attach Request includes user-ID  & Para [0047] i.e., In step 1, the UE 10 attaches to the communication network. The UE sends an attach request to an MME 20, including e.g. a user-ID).

Rasanen suggests the MME sends a request to a subscriber database HSS/UDR 50 which includes the user-ID for obtaining subscription information of the user for selecting an appropriate packet gateway P-GW to be used by the UE for communications (see Fig. 4 & Para’s [0047-0051]).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the first message transmitted by the WTRU to the MME disclosed in the teachings of Karampatsis to include identification information of the terminal such as the attach request which includes a user ID transmitted from a UE to the MME as disclosed in the teachings of Rasanen who discloses the MME uses the user-ID included in the attach request for obtaining subscription information of the UE because the motivation lies in Rasanen that the MME sends a request to a subscriber database HSS/UDR 50 which includes the user-ID for obtaining subscription information of the user required for selecting an appropriate packet gateway P-GW to be used by the UE for communications.  

The combination of Karampatsis in view of Rasanen does not disclose the claim feature of and wherein the first message and the second message correspond to non-access stratum (NAS) message. However the claim feature would be rendered obvious in view of Wu WO (2012/112571 A1).

Wu discloses wherein a first message (see Para [0048] i.e., The NAS message exchanged between the MME and UE can be one of existing messages, such as a NAs message during attach (i.e., NAS attach may be a “first message”)) and a second message (see Para [0046] i.e., the MME may send a NAS message to a UE that SIPTO at H(e)NB is supported at step 550) correspond to non-access stratum (NAS) message, (see Para’s [0046] & [0048] i.e., NAS messages exchanged between the MME and UE).

(Wu suggests the MME may send a NAS message to the UE indicating that SIPTO is supported at a H(e)NB for allowing multiple access for the user (see Para [0046])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the first message and the second message exchanged between the UE and the MME as disclosed in Karampatsis in view of Rasanen to correspond to a non-access stratum (NAS) message as disclosed in the teachings of Wu because the motivation lies in Wu that NAS signaling messages exchanged between the UE and MME may include the MME sending a NAS message to the UE indicating that SIPTO is supported at a H(e)NB for allowing multiple access for the user. 

Regarding Claim 10, the claim is directed towards a method entity which performs the same claim features as the method in claim 5. Therefore claim 10 is rejected as obvious over the combination of Karampatsis in view of Rasanen, and further in view of Wu as in claim 5. 

Regarding Claim 15, the claim is directed towards a core network entity which performs the same claim features as the method in claim 5. Therefore claim 15 is rejected as obvious over the combination of Karampatsis in view of Rasanen, and further in view of Wu as in claim 5. 

Regarding Claim 20, the claim is directed towards a core network entity which performs the same claim features as the method in claim 5. Therefore claim 20 is rejected as obvious over the combination of Karampatsis in view of Rasanen, and further in view of Wu as in claim 5. 

Allowable Subject Matter
6.	Claims 4, 9, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461